 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 LATOYA LAKTZIAN,                                         Case No.: 2:19-cv-00775-APG-BNW

 4          Plaintiff                                     Order Deeming Order to Show Cause
                                                                      Satisfied
 5 v.

 6 STEADFAST INSURANCE COMPANY,

 7          Defendant

 8         In light of defendant Steadfast Insurance Company’s response (ECF No.11),

 9         IT IS ORDERED that the order to show cause (ECF No. 6) is deemed satisfied and I will

10 not remand this case for lack of subject matter jurisdiction at this time.

11         DATED this 10th day of May, 2019.

12

13
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
